 



EXHIBIT 10.4
FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT
     This First Amendment to Employment Agreement (“Amendment”) is effective
May 8, 2006, and serves to modify only those certain terms of the Employment
Agreement (“Agreement”) dated and effective December 1, 2004, between
Intervoice, Inc. (“Intervoice”) and Robert E. Ritchey (the “Executive”), as
stated herein.
1. Paragraph 1(f) of the Agreement is changed to delete from the list of
Competitor companies in item (i) thereof the following: IBM and Edify; and to
add to such list of Competitor companies the following: Genesys, Huawei,
BeVocal, Audium, NetbyTel, Syntellect, Tuvox, Viecor, Nuance, BBN, Scansofy, and
Vocalocity.
2. Paragraph 1(i) of the Agreement is changed in its entirety to read as
follows:

    “Good Reason” means any of the following actions if taken without the
Executive’s prior written consent: (i) any material failure by Intervoice to
comply with its obligations under Paragraph 5 (Compensation and Related
Matters); (ii) any material failure by Intervoice to comply with its obligations
under Paragraph 20 (Assumption by Successor); (iii) any demotion of the
Executive as evidenced by a material reduction in the Executive’s
responsibilities, duties, compensation, or benefits; (iv) any permanent
relocation of the Executive’s place of business to a location 50 miles or more
from the current location; or (v) Intervoice completes a “Going Private
Transaction.” For purposes of this Agreement, the term “Going Private
Transaction” shall mean a transaction that results in the occurrence of both of
the following events: (A) Intervoice’s common stock is no longer listed on any
national securities exchange or quoted on the Nasdaq National Market or other
securities quotation system and (B) Intervoice is no longer subject to the
reporting requirements of Section 13 or Section 15(d) of the Securities Exchange
Act of 1934, as amended. Neither a mere transfer of employment among Intervoice
and any of its Affiliates nor a mere change in job title constitutes “Good
Reason” in the absence of an action described in any of items (i) — (v) of this
subparagraph.

3. The last sentence of Paragraph 7(f)(i) of the Agreement is changed in its
entirety to read as follows:

    The payment provided for in this Paragraph 7(f)(i) shall be made as soon as
administratively practicable following the Executive’s termination of employment
unless such payment may not be made before the date that is six months after the
date of the Executive’s separation from service (or, if earlier, the date of
death of the Executive) as provided in Section 409A(a)(2) of the Code in order
to meet the requirements of Section 409A of the Code, as determined by
Intervoice in its sole judgment, in which case the payment shall be made as soon
as administratively practicable following the date that is six months after the
date of the Executive’s separation from service (or, if earlier, the date of
death of the Executive).

4. Paragraph 13 of the Agreement is changed in its entirety to read as follows:

    Assistance in Litigation. During the Employment Term and thereafter, the
Executive shall, upon reasonable notice, furnish such information and proper
assistance to Intervoice or any of its Affiliates as may reasonably be required
by Intervoice in connection with any litigation in which Intervoice or any of
its Affiliates is, or may become, a party. This obligation includes the
Executive’s promptly meeting with

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT Page 1 of 2

 



--------------------------------------------------------------------------------



 



    counsel for Intervoice or any of its Affiliates at reasonable times upon
their request, and providing testimony in court, before an arbitrator or other
convening authority, or upon deposition that is truthful, accurate, and
complete, according to information known to the Executive. Intervoice shall
reimburse the Executive for all reasonable out-of-pocket expenses incurred by
the Executive in rendering such assistance. After the termination of the
Executive’s employment, when the time (excluding any telephone conversations of
less than two hours’ duration) required of the Executive to provide information
and assistance in accordance with this Paragraph 13 includes participation by
the Executive on two or more consecutive days (including consecutive business
days, where there are intervening holidays or weekends), Intervoice shall
compensate the Executive on a per diem basis for each such day after the first,
at the same daily rate of pay earned by the Executive as of the Employment
Termination Date. Provided, however, that Intervoice shall provide no
compensation, other than as may be required by law to be paid to a subpoenaed
witness, if applicable, for any testimony, whether at trial or other hearing or
upon deposition, given by the Executive.

5. A new Paragraph 22A is inserted between Paragraphs 22 and 23, to read as
follows:

    22A. Attorney’s Fees. Either Intervoice or the Executive, as applicable,
shall have the right, pursuant to TEX. CIV. PRAC. & REM. CODE ANN. §38.001 et
seq., to recovery of reasonable attorney’s fees, in addition to the amount of a
valid claim and costs, for breach of this Agreement.

6. Except and only as expressly provided herein, all provisions of the Agreement
shall remain unchanged and continue in full force and effect, and are hereby
ratified by the parties hereto. The provisions of this Amendment shall be read,
construed, and interpreted together with the provisions of the Agreement, and
not in isolation; and are subject to all other terms of the Agreement.
Paragraphs 21-28 of the Agreement are incorporated by reference herein, and
shall fully apply to any actions brought on this Amendment, and to this
Amendment’s enforceability, construction, interpretation, change, execution, and
other conditions or requirements stated therein.
     IN WITNESS WHEREOF, Intervoice has caused this Amendment to be executed on
its behalf by its duly authorized officer, and the Executive has executed this
Amendment, effective as of the date first set forth above.

                          INTERVOICE, INC.       ROBERT E. RITCHEY            
 
                       
By:
  /s/Jerry Montry       /s/ Robert Ritchey                          
 
                       
Jerry Montry
                                              Printed Name                    
Chairman of the Board of Directors
                                              Title                    

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT Page 2 of 2

 